UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)October 30, 2013 INUVO, INC. (Exact name of registrant as specified in its charter) Nevada 001-32442 87-0450450 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1111 Main St., Suite 201, Conway AR (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:855-440-8484 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On October 30, 2013, Inuvo, Inc. held a management conference call regarding its financial results for Q3 2013 and the outlook of the Company. A copy of the script of the Company’s management for the conference call is being furnished herewith as Exhibit 99.1. The information in this Current Report on Form8-K under this caption and accompanying exhibits are being furnished under Item 2.02 and shall not be deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of such section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933 (the “Securities Act”) or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. The Company made reference to non-GAAP financial information in the conference call. A reconciliation of these non-GAAP financial measures to the comparable GAAP financial measures is contained in the press release announcing the financial results. ITEM 7.01REGULATION FD DISCLOSURE. On October 30, 2013, the Company held a management conference call to discuss the Company's financial results for Q3 2013 and the outlook of the Company and certain other matters. A copy of the script for the conference call is attached as Exhibit 99.1 and is incorporated by reference into this Current Report on Form8-K. The information in this Current Report on Form8-K and accompanying exhibit is being furnished and shall not be deemed to be “filed” for the purposes of Section18 of the Exchange Act, or otherwise subject to the liabilities of such section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. Exhibit No. Description Conference Call Script. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INUVO, INC. Date:October 30, 2013 By: /s/ John Pisaris John Pisaris, General Counsel 3 EXHIBIT INDEX Exhibit No. Description Conference Call Script. 4
